EXHIBIT 10.11
FIRST AMENDMENT TO
LIFE INSURANCE ENDORSEMENT SPLIT DOLLAR
PLAN MANAGEMENT AGREEMENT
          This First Amendment (the “Amendment”), to that certain Life Insurance
Endorsement Method Split Dollar Plan Management Agreement dated June 1, 2004,
(the “Agreement”) made and entered into as of the       day of
                    , 2008, by and between United Bankshares, Inc. (USB), United
Bank, a Virginia state bank, successor by merger to The Marathon Bank,
hereinafter referred to as “the Bank”, and Donald L. Unger, a key employee of
the Bank, hereinafter referred to as the “Insured.”
          WHEREAS, the Bank and the Insured entered into the Agreement dated the
1st day of June, 2004;
          WHEREAS, pursuant to ITEM XVI of the Agreement, the parties hereto are
permitted to amend the Agreement;
          WHEREAS, UBS and the Bank have determined that certain revisions to
the Agreement should be made so as to clarify the intentions of the Bank and the
Insured at the date of its execution and to ensure that the Agreement avoids
application of IRC § 409A in compliance with Notice 2007-34, to which revisions
the Insured consents as attested by his signature hereto.
          Accordingly, the USB, the Bank and the Insured desire to amend and do
hereby amend the Agreement as follows:
          1. Section IX, TERMINATION OF AGREEMENT, is hereby amended in order to
add the following paragraph to said Section IX:
All provided, however, that no purchase hereunder shall in any event be less
that at fair market value of the policy determined at the time of the
transaction in accordance with applicable provisions of the Internal Revenue
Code, regulations and guidance issued thereunder.

 



--------------------------------------------------------------------------------



 



          2. The parties hereto reserve the right to further amend the
Agreement, as amended herein.
          3. This Amendment may be executed in one or more counterparts, which
taken together shall constitute an original.
          IN WITNESS WHEREOF, the parties hereto acknowledge that each has
carefully read this Amendment and executed the original hereof, in triplicate,
as of the day and date first above appearing, and that, upon execution, each has
received an original.

                          UNITED BANKSHARES, INC.
 
               
 
      By:         
 
             
Witness
               
 
        Its:       
 
               
 
                        UNITED BANK
 
               
 
      By:         
 
             
Witness
               
 
        Its:       
 
               
 
               
 
                              Witness       Donald L. Unger

 